CaMPbell, J.,
delivered the opinion of the court.
John Woodburn and John B. Woodburn purchased of Elliott a tract of land in Washington county, received a conveyance, and executed their notes and a mortgage on the land to secure the purchase money to Elliott.. This was in 1853. John Woodburn died in 1858, leaving a will by which, he devised certain property in Indiana to certain persons, and then devised the residue of his estate, including his half interest in the land in Washington county, to his sons, Leonard and John B. Woodburn, and expressly charged said residuary estate with his debts, which, the will declares, are made a lien upon said residuary estate. Leonard Woodburn died in 1861, leaving a will by which John B. Woodburn succeeded to all his interest, in said land in Washington county. The will of John Wood-burn was probated in Washington county and recorded in 1858, and letters testamentary granted to John B. Woodburn, who was permitted to resign his executorship in 1860.
John Woodburn and John B. Woodburn executed their six joint and several promissory notes to E. T. Bainbridge, dated 1st April, 1856, and payable six, seven, eight, nine, ten, and eleven years after date, respectively, which remain unpaid; and said Bainbridge exhibited his bill, in which he states the foregoing facts, and also that the mortgage held by Elliott for the purchase money of the land in Washington county, as aforesaid, was enforced by decree of the chancery court of said county, rendered in 1868 in a suit in which said Elliott and John B. Woodburn were parties, and at a sale ordered by said decree, and made on the 10th August, 1858, D. B. Bell and Charles M. Bell became the pitrchasers of said land, and received a conveyance of it.
*100The bill seeks to have the land in the hands of Messrs. Bell treated as charged with a trust for the payment of the said notes of complainant and all other creditors to the extent of the interest of John Woodburn, and asserts the right to redeem by payment of the mortgage debt to Elliott, and to enforce the claims of creditors of John Woodburn against said half interest in the land. It proceeds on the assumption that the decree of foreclosure of the mortgage in favor of Elliott did not affect the interest of John Woodburn or his creditors, and that, notwithstanding the decree of the court for a sale, and the sale and purchase by Messrs. Bell, the land is held by them cum onere the charge for the debts of the said John Woodburn. The bill charges that Elliott had notice of complainant’s unpaid claims on Woodburn, and did not make him-a party to his cross-bill.by which he obtained his decree of foreclosure.
It is not charged that Messrs. Bell had any notice in fact of complainant’s claim when they purchased. - The bill prays an account, and to be permitted to redeem, and for general relief.. It contains other statements not considered necessary to be stated in this opinion, as they do not affect the case in the view we take of it.
The bill was demurred to for many reasons, among which are stated, as special causes : 1st, there is no equity on the face of the bill; and, 7th, ‘‘the bill shows that these defendants are innocent purchasers of the land * * * for a valuable consideration.”
The demurrer was sustained and the bill dismissed.
We approve the decree. The mortgage by John Woodburn and John B.. Woodburn to Elliott was paramount to the claims-of the creditors of John Woodburn, although their demands-were made a charge on the land by his will. The purchasers-at the sale under the decree to enforce that mortgage acquired the title of the land in the exact position it was in at the date of the mortgage, unaffected by any charge upon it by the subsequent act of the mortgagors. The Messrs. Bell were not chargeable with notice of the claims of creditors against the land, and had a right to buy under the decree, and hold the-*101land free from the demands of creditors of John Woodburn, wbo liave no rights as against said purchasers. The answer to the objection that Elliott did not make certain persons parties to his cross-bill is that he was not permitted by law to do so. The only necessary parties were before the court, viz., Elliott, the mortgagee, and John K. Woodburn, in whom was' vested the •entire equity of redemption, subject to a charge for debts, but one subordinate to the mortgage. It is not true, as assumed by counsel for appellant, that the purchasers under the decree for foreclosure of the mortgage claim title under the will of John Woodburn. They claim over the will, and, by virtue of their purchase, hold the land as conveyed by the mortgage made long before the will was operative. They are, therefore, unaffected by any of the provisions of the will, and there is no •equity on the face of the bill as against the Messrs. Bell, who purchased the land at the judicial sale aforesaid. This view renders unnecessary the discussion of the other questions argued by counsel. It is decisive of the case in any view of the other questions.
The decree is affirmed.